DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 4, 10, 12, 18, and 20 are amended.  Claims 1, 5, 13, and 21 are cancelled.  Claims 25-27 are added.  Claims 2-4, 6-12, 14-20, and 22-27 are pending and examined below.

Allowable Subject Matter
Claims 2-4, 6-12, 14-20, and 22-27 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20060069500 A1 discloses a car navigation system changing from a normal guidance mode to a simplifying guidance mode when determining that part or all of sections in a guidance route is familiar or specific to an occupant. The simplifying guidance mode provides no audio guidance or simplified audio guidance with respect to route-related information compared to the normal guidance mode, while traffic-related information is provided using the same audio guidance as in the normal guidance mode.
As per independent claims 2, 10, and 18, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious while presenting the simplified navigation instructions, determining, at a first time, that the location of the mobile device has deviated from the second portion of the route; in response to the determination at the first time, presenting, by the mobile device, full navigation instructions while the location of the mobile device has deviated from the second portion of the route; determining, at a second time following the first time, that the location of the mobile device again corresponds to the second portion of the route; and in response to the determination at the second time, presenting, by the mobile device, simplified navigation instructions when the location of the mobile device again corresponds to the second portion of the route.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3664